DETAILED ACTION
CLAIMS 1-16 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 2-7 and 10-15
 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 9
 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al., US 2013/0293018 Al, (“Wu”, PGPUB of US9178384B2, cited by Applicant on IDS dated 3/11/2021).
Regarding Claim 1,
 Wu teaches an electronic device, comprising: (Fig. 1, element 112) 
a processor capable of operating at a preset frequency or a low frequency, (Fig. 1, element 112a; See also [0021] “lowering frequency of the CPU 112A ….” i.e. the CPU is capable of operating at an original frequency and a lowered frequency) 
wherein the low frequency is less than the preset frequency; ([0021] “lowering frequency of the CPU 112A ….” i.e. the CPU is capable of operating at an original frequency and a lowered frequency) 
a battery; (Fig. 1, element 108) 
a charging circuit (Fig. 1, elements 104 and 110 and Fig. 3, elements R1 and LED placed between T1A and T2A collectively; See also [0019] “Meanwhile, the battery 108 is also charged by the DC voltage DC outputted from the AC/DC converting unit 104.”) electrically connected to an external power supply and the battery, (Fig. 1, signal labeled “AC” and elements 104-108; See also Fig. 4, element S402 and S406) 
wherein the charging circuit is configured to transmit a disconnection signal ([0029] “When the power voltage AC is not provided normally (such as under blackout), the light-emitting diode of the optical coupler 302 is turned off, and the transistor of the optical coupler 302 is also turned off” i.e. the LED signals a disconnect) and to be powered by the battery in response to the external power supply and the charging circuit being changed from a connected state to a disconnected state; ([0023] “After the electronic device 112 entered to the energy-saving mode, the control unit 106 may control the DC/DC converting unit 110 to convert the DC voltage provided by the battery 108 to a DC voltage Suitable for driving the electronic device 112 ….” Emphasis added. See also Fig. 3, element “VC”) 
a controller (Fig. 2, elements R2 and the transistor placed between T1B and T2B collectively) configured to transmit a first control signal (Fig. 1, element S1; See also Figs. 2 and 3, signal S1) in response to the external power supply and the charging circuit being changed from the connected state to the disconnected state; ([0021] “a power anomaly is detected by the voltage detecting unit 102 when the power voltage AC is suspended ( converted from high level state to low level state), and a detecting signal Sl is converted from low level state to high level state as to inform the control unit 106 that the power anomaly has been detected.” Emphasis added. See also [0029] “When the power voltage AC is not provided normally  … the voltage of the second end T2B of the output side of the optical coupler 302 is increased by the operational voltage VC, namely, the detecting signal Sl is at high level state ….”) and
 an arithmetic logic unit (Fig. 1, element 106) electrically connected to the charging circuit and the controller and configured to transmit a frequency reduction signal (Fig. 1, element SC; See also Fig. 2, signal SC) to the processor according logical operation on to the disconnection signal and the first control signal, so that the processor reduces the preset frequency to the low frequency and operates at the low frequency. ([0021] “a detecting signal Sl is converted from low level state to high level state as to inform the control unit 106 that the power anomaly has been detected. The control units 106 converts a controlling signal SC to high level state according to the detecting signal Sl, so that the following operations may be performed before converting the DC voltage DC to low level state: lowering frequency of the CPU 112A….” Emphasis added.) 
wherein the controller is an embedded controller (EC). (Fig. 1, element 102; See also Fig. 3 and [0026] – [0029]) 
Claim(s) 9
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 1. Therefore claim(s) 9 is/are rejected under the same reasoning set forth above over Wu.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 16
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., US 2013/0293018 Al, (“Wu”, PGPUB of US9178384B2, cited by Applicant on IDS dated 3/11/2021) in view of  Sawyers et al., US 2008/0104436 Al, (“Sawyers”).
Regarding claims 8 and 16, 
 Wu and Sawyers teach these claims according to the reasoning set forth in the previous office action.
Response to Arguments
Applicant’s arguments, see Remrks, filed  5/5/2022, with respect to the rejection(s) of claim(s) 1 and 9 under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wu et al., US 2013/0293018 Al, (“Wu”, PGPUB of US9178384B2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zwerg et al., US 2017 /0185139 Al, for its teaching of delaying a shift into a low power mode when power loss is detected;
NAKAZAWA, US 2015/0067364 Al, for its teaching of monitoring a power source and adjusting a processor state based on power conditions; and
Lu et al., US 2013/0124892 Al, for its teaching of adjusting processor performance based on the power state of the system; 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brian J Corcoran/             Examiner, Art Unit 2187     

/JAWEED A ABBASZADEH/             Supervisory Patent Examiner, Art Unit 2187